DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicant's election without traverse of the species of formula I (DK1-04e) in the reply filed 3/22/21 is acknowledged.  
Claims 11-31 are pending and examined herein insofar as they read on the elected invention and species. 
A structure search has been performed and allowable subject matter has been identified.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edmund Gutierrez on 5/4/2021.
The application has been amended as follows:
Please delete the current claim set and replace as follows:

11.	(Currently Amended) A compound that inhibits Sirt5 demalonylase or desuccinylase activity, having the formula: 
    PNG
    media_image1.png
    298
    341
    media_image1.png
    Greyscale

wherein:
	R1 is  a carboxylate alkyl ester;  
	R2 is S 
	X0, X1, X2, X3, 6, and X7 are each –CH2– 
	X4 is -NR5-, wherein R5 is H, methyl, ethyl, isopropyl, phenyl, or benzyl;
	X5 is –CH2– or –NR5–;
	R3 and R4 are independently selected from H, hydrocarbon (R), amino acid, dipeptide, tripeptide, oligopeptide, protein, nucleobase, nucleotide, dinucleotide, trinucleotide, oligonucleotide, monosaccharide, disaccharide, oligosaccharide, and protecting groups or a combination thereof or modified form thereof.

23.	(Currently Amended) The compound of claim 11, wherein X5 is   –CH2–.
24.	(Previously Presented) The compound of claim 11, wherein R3 and R4 are independently selected from amino acid, dipeptide, tripeptide, oligopeptide, and protein.
25.	(Previously Presented) The compound of claim 11, wherein the compound is H3K9 thiosuccinyl peptide.
26.-30.	(Cancelled)
31.	(Currently Amended) The compound of claim 11, wherein X5 is -NR5-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627